AGREEMENT

THIS AGREEMENT ("Agreement"), dated effective September 28, 2007 (the "Effective
Date"), is by and between Tyson Foods, Inc., a corporation organized under the
laws of Delaware ("Company"), and John Tyson ("Mr. Tyson").

WITNESSETH:

WHEREAS, the Company and Mr. Tyson previously entered into an Amended and
Restated Employment Agreement dated as of July 29, 2003, which was subsequently
amended on December 10, 2004 (as amended, the "Original Agreement");

WHEREAS, pursuant to the Original Agreement, Mr. Tyson agreed to furnish
services to the Company upon the terms, provisions and conditions therein
provided through February 12, 2008, with his employment thereunder to be
automatically extended for successive one-year periods thereafter unless
terminated by either the Company or Mr. Tyson upon 30 days' prior notice; and

WHEREAS, the parties desire that Mr. Tyson cease serving as an executive officer
of the Company as of the Effective Date; and after such date the Company wishes
to receive advisory services, and Mr. Tyson wishes to furnish such advisory
services in a non-officer capacity upon the terms, provisions and conditions
herein provided;

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

1.

The term of this Agreement ("Term") shall begin on the Effective Date and shall
end on the earlier of (i) September 27, 2017; and (ii) the early termination of
this Agreement as expressly provided herein.

All provisions of the Original Agreement are hereby terminated as of the
Effective Date, including, without limitation, the obligation of the parties to
enter into the Senior Executive Employment Agreement attached as Exhibit A to
the Original Agreement. The parties agree that (i) no termination benefits shall
be payable pursuant to Section 7 of the Original Agreement; and (ii) no further
grants of stock options beyond the Retained Options shall be made to Mr. Tyson
pursuant to the Original Agreement. In connection with the termination of the
Original Agreement:

 

 

- 1 -

 

--------------------------------------------------------------------------------



 

(a)

Mr. Tyson's outstanding shares of the Company's restricted Class A Common Stock
issued under the Tyson Foods, Inc. 2000 Stock Incentive Plan (the "Stock Plan")
and granted to Mr. Tyson under Section 3.4 of the Original Agreement in excess
of 780,000 of such shares (such 780,000 shares being herein collectively
referred to as the “Retained Restricted Stock”) shall be cancelled.
Notwithstanding any other provision of the Original Agreement or any restricted
stock award agreement under which same were received, the 780,000 shares of
Retained Restricted Stock shall remain in full force and effect and shall,
subject to the provisions herein, vest on the earlier of (i) February 12, 2008
pursuant to the original terms of the governing restricted stock award; (ii) the
termination of this Agreement by the Company for any reason other than for
“Cause;” (iii) Mr. Tyson’s death or Mr. Tyson’s “Permanent Disability” (as
defined and determined under the Company’s Long-Term Disability Benefit Plan
applicable to the most senior officers of the Company as in effect on the
Effective Date); (iv) any material breach by the Company (including, without
limit, any reduction in the payment or benefits owed to Mr. Tyson) of this
Agreement; or (v) any earlier date as provided under Section 17 or the otherwise
applicable (but not inconsistent) provisions of the governing Stock Plan and
restricted stock shares award agreement under which such Retained Restricted
Stock was issued or received. The Retained Restricted Stock will not vest, and
will be forfeited by Mr. Tyson, if Mr. Tyson is terminated by the Company for
“Cause” or Mr. Tyson voluntarily terminates this Agreement (unless the voluntary
termination is due to a material breach by the Company). Once vested the
Retained Restricted Stock shall remain fully vested and the Company will deliver
a certificate for such vested Retained Restricted Stock in accordance with the
otherwise applicable (but not inconsistent) provisions of the governing Stock
Plan or award agreement under which such Retained Restricted Stock was issued or
received;

 

(b)

Notwithstanding any other provision of the Original Agreement or any stock
option award agreement under which same were received, Mr. Tyson's outstanding
options to purchase shares of the Company's Class A Common Stock issued at any
time prior to the Effective Date, as described in Schedule 1(c) attached hereto
and incorporated herein by reference (all such options being collectively herein
referred to as the “Retained Options”) shall remain in full force and effect and
shall continue to vest on the earlier of (i) those vesting dates set forth under
Schedule 1 as occurring during

 

 

- 2 -

 

--------------------------------------------------------------------------------



the Term; (ii) the termination of this Agreement by the Company for any reason
other than for “Cause;” (iii) Mr. Tyson’s death or Mr. Tyson’s “Permanent
Disability” (as defined and determined under the Company’s Long-Term Disability
Benefit Plan applicable to the most senior officers of the Company as in effect
on the Effective Date); (iv) any material breach by the Company (including,
without limit, any reduction in the payment or benefits owed to Mr. Tyson) of
this Agreement; or (v) any earlier date as provided under Section 17 or the
otherwise applicable (but not inconsistent) provisions of the governing plan and
stock option award agreement under which such Retained Options were issued or
received. Once vested, all Retained Options shall remain fully vested and
immediately exercisable, subject to the Company’s internal securities trading
policy as generally applicable to its directors, officers and employees, in
accordance with the otherwise applicable (but not inconsistent) provisions of
the Stock Plan and stock option award agreement under which such Retained
Options were issued or received;

 

(c)

Mr. Tyson's outstanding performance stock awards to receive shares of the
Company's Class A Common Stock issued under the Stock Plan shall be cancelled;

 

(d)

Mr. Tyson will not receive a bonus for the 2007 fiscal year;

 

(e)

Mr. Tyson will provide advisory services pursuant to the terms and conditions of
this Agreement; and

 

(f)

Upon completion of the Term of this Agreement or any earlier termination of the
Term of this Agreement, Mr. Tyson will receive those retirement and/or
continuing payments and benefits, as specified herein, in the amounts and upon
the terms hereinafter contained.

2.

During the Term, Mr. Tyson will provide services to the Company based on the
following:

 

(a)

Mr. Tyson may be required to provide up to twenty (20) hours per month of
advisory services to the Company and perform certain public relations duties,
each upon the Company's reasonable request. Such hourly requirement shall not be
cumulative, and Mr. Tyson shall have no obligation to the Company to provide
over twenty (20) hours of services in any month. Mr. Tyson may perform such
advisory services hereunder at any location but may be required to be at the
offices of the Company and/or its

 

 

- 3 -

 

--------------------------------------------------------------------------------



subsidiaries upon reasonable advance notice and after taking into account Mr.
Tyson’s other personal and professional obligations. Mr. Tyson shall not be
obligated to render advisory services under this Agreement during any period
when he is disabled due to illness or injury, and this Agreement and the Term
hereof shall nonetheless continue in full force and effect with Mr. Tyson
remaining entitled to receive all compensation and benefits and with all
Retained Restricted Stock and Retained Options continuing to thereupon and
thereafter vest as provided hereunder.

 

(b)

As of the Effective Date, (i) Mr. Tyson shall cease to serve as an executive
officer of the Company; and (ii) Mr. Tyson shall resign from all of his officer
positions with the Company and all of his officer and director positions with
any Company subsidiary. All services required hereunder shall be provided by Mr.
Tyson as a non-executive employee of the Company.

 

(c)

If Mr. Tyson’s employment under this Agreement is terminated for "Cause," all
further obligations of the Company (other than the Company’s obligation to make
any payments or extend any benefits accrued and owed to Mr. Tyson up to and
including such date of termination) under this Agreement will immediately cease.
As used herein, the term "Cause" shall be limited to (i) willful malfeasance or
willful misconduct committed by Mr. Tyson in connection with his performance of
his duties hereunder; (ii) gross negligence committed by Mr. Tyson in connection
with his performance of his duties hereunder which results in material and
demonstrable damage or injury to the Company; (iii) any willful and material
breach by Mr. Tyson of Section 7 of this Agreement; or (iv) the conviction of
Mr. Tyson of any felony. Notwithstanding the foregoing, the Company shall not
terminate Mr. Tyson’s employment under this Agreement for “Cause” under
sub-clause (i)(ii) or (iii) hereof unless and until the Company shall have
provided Mr. Tyson with written notice of the commission of any conduct
constituting “Cause” hereunder and providing Mr. Tyson with reasonable
opportunity to cure such event or conduct. In addition to such cure, termination
of Mr. Tyson’s employment under this Agreement for “Cause” shall be made only
upon and after delivery to Mr. Tyson of a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the then members of the
Company’s Board of Directors (the “Board”) at a meeting called and held for
purposes of considering such termination (and which meeting was conducted only
after providing Mr. Tyson with 30 days’ prior written notice thereof and
reasonable

 

 

- 4 -

 

--------------------------------------------------------------------------------



opportunity to attend such meeting and be heard before the Board with respect to
such matter prior to the Board undertaking such vote) and finding that in the
reasonable judgment of the Board, Mr. Tyson was guilty of conduct constituting
“Cause” under this Agreement and specifying the particulars of such conduct. If
the Board determines Mr. Tyson was guilty of conduct constituting “Cause,” Mr.
Tyson will reimburse the Company for any benefits and payments received under
the terms of this Agreement between the date of the notice provided pursuant to
this Section 2(c) and the determination of the Board.

 

(d)

Except for “Cause,” the Company may not terminate this Agreement.

 

(e)

Mr. Tyson may terminate this Agreement and his employment with the Company
hereunder at any time, with or without reason, upon providing the Company with
written notice of such termination which notice shall specify the date of such
termination. Upon receipt of such notice by the Company, all obligations of the
Company under this Agreement shall immediately cease; any unvested Retained
Restricted Stock and Retained Options will immediately terminate and expire, and
any vested Retained Options will be exercisable pursuant to the terms of the
Stock Plan. In the event of a termination of this Agreement by Mr. Tyson, his
obligations under Section 7 of the Agreement will continue after the
termination.

3.

During the Term, the Company shall pay Mr. Tyson $300,000 annually for his
services provided under this Agreement. The Company shall pay Mr. Tyson the
foregoing amount through its regular payroll processes and shall convert the
annual amount shown above into level payments for each payroll cycle occurring
during the applicable period.

4.

In addition to the compensation paid pursuant to Section 3, throughout the
entire Term, (i) Mr. Tyson shall be eligible to participate in any benefit plan
or program maintained by the Company other than plans or programs related to
Company bonus, equity compensation or long-term disability, (ii) the Company
shall provide Mr. Tyson with coverage under all employee pension and welfare
benefit programs, plans and practices in accordance with the terms thereof and
which the Company generally makes available to its most senior officers, and
(iii) the Company shall provide Mr. Tyson, his spouse and his eligible
dependents with healthcare, hospitalization, medical, long term care, vision,
dental, and other similar insurance coverage or benefits (collectively the
“Health Coverage”) under the Tyson Healthcare

 

--------------------------------------------------------------------------------



 

- 5 -

Continuation Plan or any successor or additional plan maintained by the Company
and at such coverage levels and upon such terms and conditions as shall
otherwise be made available to any of the most senior officers of the Company
(including, without limitation, the provision of the Health Coverage at a
monthly cost to Mr. Tyson that is equal to the monthly premium cost paid by
other similarly situated participants). Unless this Agreement is terminated by
the Company for “Cause” or voluntarily by Mr. Tyson (other than by reason of the
Company’s breach of this Agreement), from and after the expiration or
termination of the Term of this Agreement, the Company shall continue to provide
Health Coverage to Mr. Tyson, his spouse and his eligible dependents consistent
with the terms of this Section 4(iii) (the “Post Termination Health Coverage”).
In addition, during the Term the Company shall permit Mr. Tyson to participate
in any benefit plan or arrangement generally made available to employees of the
Company, including reimbursement of expenses incurred in connection with the
business of the Company or in the performance of Mr. Tyson's obligations under
this Agreement including without limitation, expenses for travel and similar
items related to Mr. Tyson’s performance of his services and duties hereunder,
in accordance with the policies of the Company. During the Term, the Company
shall also provide Mr. Tyson with the following perquisites:

 

(a)

Reimbursement of dues incurred by Mr. Tyson for one annual country club
membership consistent with the past practices of Mr. Tyson at the Company;

 

(b)

Use of, and the payment of all reasonable expenses (including, without
limitation, insurance, repairs, maintenance, fuel and oil) for, an automobile.
The monthly lease payment or allowance for such automobile shall be consistent
with past practices under the Original Agreement;

 

(c)

Personal use of the Company-owned aircraft for up to one hundred twenty (120)
hours per year during the Term; provided, however, that Mr. Tyson's personal use
of the Company-owned aircraft shall be approved pursuant to the Company's then
existing aircraft approval policy and shall not interfere with Company use of
the Company-owned aircraft. As part of such personal use, Mr. Tyson may
designate such number of additional passengers on such Company-owned aircraft as
seating permits, and Mr. Tyson need not be one of the passengers;

 

 

- 6 -

 

--------------------------------------------------------------------------------



 

(d)

Payment of or reimbursement from the Company for reasonable costs incurred by
Mr. Tyson for tax and estate planning advice;

 

(e)

Reimbursement from or payment by the Company for the annual premium payment on
that certain existing $7,500,000 life insurance policy on the life of Mr. Tyson
consistent with past practice. If during the Term Mr. Tyson chooses to replace
the existing policy with a different life insurance policy, the Company’s
obligation to reimburse Mr. Tyson for the annual premium will not exceed the
amount paid to Mr. Tyson for the last year under the existing policy. The
Company has no interest in any such policy nor the proceeds payable under any
such policy;

 

(f)

Use of, and the payment of all reasonable expenses associated with, mobile
telephone (Mr. Tyson will pay the same monthly fee charged other employees of
the Company for a mobile telephone), e-mail or other communication devices, home
telephone and internet lines, and secretarial, administrative and bookkeeping
support and services similar to or consistent with those previously provided by
the Company to Mr. Tyson;

 

(g)

Reasonable personal use of the Company-owned entertainment assets; provided,
however, such use shall be approved pursuant to the Company's then existing
approval policy and such personal use of these assets shall not interfere with
the Company’s business use thereof;

 

(h)

Up to 1,500 hours per year of security services to be designated by Mr. Tyson,
to be valued at $40 per hour; and

 

(i)

The Company will reimburse and gross-up Mr. Tyson for any and all tax liability
(including interest and penalties) imposed upon Mr. Tyson in connection with the
provision of the services and benefits sets forth in Sections 4(a)-(h) in an
amount sufficient so that the services and benefits will be provided hereunder
without reduction for taxes.

The expenses described in this Section 4 must be incurred by Mr. Tyson during
the Term of this Agreement to be eligible for reimbursement. All reimbursement
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the calendar year following the
calendar year in which the expense was incurred, nor shall

 

 

- 7 -

 

--------------------------------------------------------------------------------



the amount of reimbursable expenses incurred in one taxable year affect the
expenses eligible for reimbursement in any other taxable year.

5.

Mr. Tyson shall be eligible to receive benefit payments under the Company SERP.
In accordance with the terms of the SERP, taking into account those provisions
requiring a temporary delay in the commencement of SERP payments applicable to
certain participants, including Mr. Tyson, the first annual payment of SERP
benefits to Mr. Tyson will be made in April of 2008. The annual payment made to
Mr. Tyson under the SERP will be $175,195.70 (which represents the total
grossed-up benefit amount) less any required tax withholdings.

6.

If this Agreement is terminated early due to Mr. Tyson’s death, the compensation
and benefits described in Sections 3, 4 (other than the Post Termination Health
Coverage which shall continue) and 5 above shall cease, and the Company shall
have no further obligations under this Agreement except as provided in this
Section 6. In the event of Mr. Tyson’s death during the Term, the Company shall,
within thirty (30) days of Mr. Tyson’s death, pay his designated beneficiary a
lump sum payment equal to the remaining payments that would have been made to
Mr. Tyson under Section 3 of this Agreement for the period of time between Mr.
Tyson’s death and September 27, 2017. Additionally, from and after the earlier
of the expiration or termination of this Agreement or the date of Mr. Tyson’s
death, the Company shall thereafter, upon written notice given to the Company by
Mr. Tyson or his legal representative, as applicable, terminate and redeem all
outstanding and unexercised Retained Options to purchase any Company stock,
whether or not then vested, held by Mr. Tyson in exchange for a lump sum payment
equal to the aggregate difference between (i) the fair market value of the stock
represented by such Retained Options as determined as of the close of the
Company’s business on the date of the occurrence of the event giving rise to
application hereof less (ii) the strike price for such stock under the
applicable Retained Options.

7.

Mr. Tyson agrees to the following terms and conditions regarding the
nondisclosure of confidential information; non-competition; and
non-disparagement:

 

(a)

Mr. Tyson shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information (as defined below)
pertaining to the business of the Company or any of its affiliates, except (i)
while employed by the Company, in the business of and for the benefit of the
Company, or (ii) when required to do so by a court of

 

 

- 8 -

 

--------------------------------------------------------------------------------



competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Mr. Tyson to
divulge, disclose or make accessible such information. For purposes of this
Section 7(a), "Confidential Information" shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates (the "Restricted Group") or customers, that, in any case, is not
otherwise available to the public (other than by Executive's breach of the terms
hereof). Notwithstanding the foregoing, it is acknowledged and agreed that an
insubstantial or inadvertent disclosure or use of any Confidential Information
by Mr. Tyson shall not be deemed a breach of this provision.

 

(b)

During the first one (1) year of the Term of this Agreement, Mr. Tyson agrees
that, without the prior written consent of the Company, (A) he will not,
directly or indirectly, in the United States, participate in any Position (as
defined below) in any business which is in direct competition with any business
of the Restricted Group and (B) he shall not, on his own behalf or on behalf of
any person, firm or company, directly or indirectly, solicit or offer employment
to any person who has been employed by the Restricted Group at any time during
the 13 months immediately preceding such solicitation, and (C) he shall not, on
his own behalf or on behalf of any person, firm or company, solicit, call upon,
or otherwise communicate in any way with any client, customer, prospective
client or prospective customer of the Company or of any member of the Restricted
Group for the purposes of causing or of attempting to cause any such person to
purchase products sold or services rendered by the Company or by any member of
the Restricted Group from any person other than the Company or any member of the
Restricted Group. The term "Position" shall include, without limitation, a
partner, director, holder of more than 5% of the outstanding voting shares,
principal, executive, officer, manager or any employment or consulting position.
It is acknowledged and agreed that the scope of the clause as set forth above is
essential, because (i) a more restrictive definition of "Position" (e.g.
limiting it to the "same" position with a competitor) will subject the Company
to serious, irreparable harm by allowing competitors to describe positions in
ways to evade the operation of this clause, and substantially restrict the
protection sought by the Company, and (ii) by the allowing Mr. Tyson to escape
the application of this clause by accepting a position

 

 

- 9 -

 

--------------------------------------------------------------------------------



designated as a "lesser" or "different" position with a competitor, the Company
is unable to restrict Mr. Tyson from providing valuable information to such
competing company to the harm of the Company.

 

(c)

Mr. Tyson agrees that he will not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement that has the
effect of undermining or disparaging the reputation of the Company or any member
of the Restricted Group, or their good will, products, or business
opportunities; or that has the effect of undermining or disparaging the
reputation of any officer, director, agent, representative or employee, past or
present, of the Company or any member of the Restricted Group. Notwithstanding
the above, Mr. Tyson will not be in violation of this provision if he (i) in
good faith engages in conduct or makes any statement in the performance of
providing advice to the Company under this Agreement or his duties as a board
member; or (ii) makes any such statement which is not publicly disseminated, or
which Mr. Tyson could not reasonably have expected to be publicly disseminated,
and was not intended to hurt or damage the Company. It is acknowledged and
agreed that the provisions of this Section 7(c) are intended for the sole and
exclusive benefit of the Company and there are no third party beneficiaries
hereof.  As a result, the provisions hereof do not create any right or claim in
favor of any person or entity other than the Company nor shall any third party
or individual, including without limit, any officer, director, agent,
representative or employee of the Company or any member of the Restricted Group,
have any right to individually or separately enforce or seek or assert any claim
based upon the provisions hereof (or any alleged breach or violation hereof) as
against Mr. Tyson. The Company agrees that it shall not, directly or indirectly,
engage in any conduct or make any statement that is likely to have the effect of
undermining or disparaging the reputation of Mr. Tyson.

 

(d)

For purposes of this Section 7, a business shall be deemed to be in competition
with the Restricted Group if it is principally involved in the purchase, sale or
other dealing in any property or the rendering of any service purchased, sold,
dealt in or rendered by the Restricted Group as a material part of the business
of the Restricted Group within the same geographic area in which the Restricted
Group effects such purchases, sales or dealings or renders such services.
Nothing in this Section 7 shall be construed so as to preclude Mr. Tyson from
investing in any company if in compliance with Section 7(b) hereof.

 

 

- 10 -

 

--------------------------------------------------------------------------------



 

(e)

Mr. Tyson and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
modified. Mr. Tyson agrees that any breach of the covenants contained in this
Section 7 would irreparably injure the Company. Accordingly, Mr. Tyson agrees
that the Company may, in addition to pursuing any other remedies it or they may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Mr. Tyson from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Mr. Tyson.

8.

This Agreement shall be binding upon and inure to the benefit of the successors,
heirs and legal representatives of Mr. Tyson and the assigns and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by either (i) Mr.
Tyson except by will, by operation of the laws of intestate succession, or with
the permission of the Company (which permission the Company may withhold in its
sole and absolute discretion) or (ii) the Company; provided, however, that the
Company may assign this Agreement to any successor (whether by merger, purchase
or otherwise) to all or substantially all of the stock, assets or business(es)
of the Company provided that no such assignment by the Company shall relieve the
Company from any direct, continuing and primary liability or responsibility owed
to Mr. Tyson from or in connection with any such assignee’s breach, default or
violation hereof.

9.

The Company may withhold from any and all amounts payable under this Agreement,
such federal, state or local taxes that are required to be withheld pursuant to
any applicable law or regulation.

10.

This Agreement represents the complete agreement between the Company and
Mr. Tyson concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral. No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Mr. Tyson and the
Company.

 

 

- 11 -

 

--------------------------------------------------------------------------------



11.

It is the intention of the parties hereto that all questions with respect to the
construction and performance of this Agreement shall be determined in accordance
with the laws of the State of Delaware without regard to any state's conflicts
of laws principles.

12.

It is the intention of the parties that this Agreement complies with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
Treasury Regulations and other Internal Revenue Service guidance thereunder
(collectively, "Section 409A"). Accordingly, this Agreement may be amended from
time to time with the consent of Mr. Tyson (which consent will not be
unreasonably withheld) as may be necessary or appropriate to comply with, and to
avoid adverse tax consequences under, Section 409A. Notwithstanding the
foregoing, the Company shall reimburse and gross-up Mr. Tyson for any and all
excise or other tax liability (including interest and penalties) that may be
assessed by the IRS pursuant to Section 409A and imposed upon Mr. Tyson under or
in connection with the Company’s making of any payment or provision of any
benefits to Mr. Tyson hereunder all in an amount sufficient so that such
payments and benefits received by Mr. Tyson hereunder will be so received
without reduction for any such taxes, interest or penalties.

13.

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

14.

Each party hereto shall be solely responsible for any and all legal fees
incurred by him or it in connection with this Agreement, including the
enforcement hereof.

15.

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original.

16.

Mr. Tyson will continue to be indemnified by the Company pursuant to each of (i)
that certain Indemnity Agreement between Mr. Tyson and the Company dated May 9,
1997 and (ii) that certain Indemnity Agreement between Mr. Tyson and the Company
dated September 28, 2007. Mr. Tyson will receive all rights of indemnification
and related benefits consistent with and on terms no less favorable than those
extended by the Company or any member of the Restricted Group to any other
former, then current or future officer, director, or fiduciary of the Company or
any member of the Restricted Group including, without limit, coverage under any
errors and omissions, directors and officers or other liability insurance
coverage maintained by the Company or any member of the Restricted Group.

 

 

- 12 -

 

--------------------------------------------------------------------------------



17.

Upon the occurrence of a Change in Control (defined below) the Retained
Restricted Stock and the Retained Options, as described in Sections 1(b) and
(c); and which awards are unvested at the time of the Change in Control, will
vest sixty (60) days after the Change in Control event occurs (unless vesting
earlier pursuant to the terms of the award agreement). If Mr. Tyson is
terminated by the Company other than for “Cause” during such sixty (60) day
period, all of the unvested Retained Restricted Stock and Retained Options will
vest on the date of termination. For purposes of this Agreement, the term
"Change in Control" shall have the same meaning as the term "Change in Control"
as set forth in the Stock Plan; provided, however, that a Change in Control
shall not include any event as a result of which one or more of the following
persons or entities possess, immediately after such event, over fifty percent
(50%) of the combined voting power of the Company or, if applicable, a successor
entity: (a) Don Tyson; (b) individuals related to Don Tyson by blood, marriage
or adoption, or the estate of any such individual; or (c) any entity (including,
but not limited to, a partnership, corporation, trust or limited liability
company) in which one or more individuals or estates described in clauses (a)
and (b) hereof possess over fifty percent (50%) of the combined voting power or
beneficial interests of such entity.  The Compensation Committee of the
Company’s Board of Directors shall have the sole discretion to interpret the
foregoing provisions of this paragraph.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

TYSON FOODS, INC.

JOHN TYSON

 

 

By: /s/ Richard Bond

/s/ John Tyson

Title: President & CEO

 

 

 

- 13 -

 

--------------------------------------------------------------------------------



SCHEDULE 1

 

 

 

Grant Date

 

Shares

 

Strike Price

 

Expiration

 

Vesting Date(s)

03/29/01

200,000

$ 11.50

03/29/2011

Fully Vested

 

10/15/01

200,000

$ 9.32

10/15/2011

Fully Vested

 

10/10/02

200,000

$ 9.64

10/10/2012

•   80% - Vested

•   20% - vests on 10/10/07

 

07/29/03

500,000

$ 11.23

07/29/2013

•   80% - Vested

•   20% - Vests on 07/29/08

 

09/19/03

500,000

$ 13.33

09/19/2013

•   80% - Vested

•   20% - Vests on 09/19/08

 

09/29/04

500,000

$ 15.96

09/29/2014

•   40% - Vested

•   20% - Vests on each of 09/29/07, 9/29/08 and 9/29/09

 

11/16/05

500,000

$ 16.35

11/16/2015

•  40% - Vests on 11/16/07

•  20% - Vests on each of 11/16/08, 11/16/09, and 11/16/10

 

11/17/06

500,000

$ 15.37

11/17/2016

•   40% - Vests on 11/17/08

•   20% - Vests on each of 11/17/09, 11/17/10, and 11/17/11

 

 

 

 

Schedule 1

 

 